DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/05/2022 is acknowledged.

Drawings
The drawings are objected to because figs. 2, 3, and 6 are described as cross-sectional views but they all lack showing the plane along which the views are taken. See Rule 1.84(h)(3) for more information.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 302a-302d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 310b-d from fig. 7. It is noted that only 310a is found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are replete with objections. Some non-limiting examples include the following:
Claim 1 recites “positionsensor” on line 11. This should read “position sensor”.
Claim 2 recites “movement of the barrier” on line 4. This should read “the movement of the barrier”.
Claim 4 recites “isor” on line 1. This should read “is or”.
Claim 5 recites “fromthe” on line 1. This should read “from the”.
Claim 6 recites “oneor” on line 2. This should read “one or”.
Claim 7 recites “isconfigured” on line 1. This should read “is configured”.
Claim 9 recites “ofmovement” on line 4. This should read “of movement”.
Claim 11 recites “pluralityof” on line 1. This should read “plurality of”.
Claim 15 recites “orcomprises” on line 1. This should recite “or comprises”.
The above examples are found to be non-limiting, it is up to the applicant to find and correct all issues similar to those identified about. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples are found below:
	Claim 9 recites the limitation “optionally or preferably” on line 2. Claim 11 recites the limitation “optionally or preferably” on line 2. Claim 13 recites the limitation “optionally or preferably” on two different occasions on lines 2-3. The phrase “optionally or preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For each of these recitations, the limitations following the phrase “optionally or preferably” are not considered to be positively recited/required.
Claim 13 recites the limitation “the or each target” on line 1. This is unclear as only one target has thus been positively recited in the claims.
Claim 15 recites the limitation “the or each target” on line 1. This is unclear as only one target has thus been positively recited in the claims.
Claim 16 recites the limitation “the or each target” on line 2. This is unclear as only one target has thus been positively recited in the claims.
The claims are examined as best understood. It is up to the applicant to fins and correct all issues similar to those described above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggert (US 20140110064).
Regarding claim 1, Eggert teaches (fig. 1-8) a safety device (100) for a movable barrier system (fig. 8) comprising a barrier (165) movable between an open position and a closed position along a guide track (150, paragraph 0025 lines 4-8), the safety device (100) comprising: a position sensor (120) mountable, in use, to the guide track (150, fig. 3); a target (105) mountable, in use, to the barrier (165, fig. 3), such that movement of the barrier (165) causes relative movement between the position sensor (120 on the track) and the target (on the barrier); a controller (describe in paragraph 0042), in use, in communication with the position sensor (120, described as the switches); wherein the position sensor (the switches 120) is configured to detect movement of the target (105, the magnetic sources as described in paragraph 0042) relative to the position sensor and provide an output signal to the controller (the output signal is sent to the controller to be compared with the predetermined expected time as described in paragraph 0042), and the controller is configured (intended use), in use, to: receive the output signal from the position sensor; determine one or more signal characteristics from the output signal; and compare the one or more determined signal characteristics with one or more predetermined signal characteristics to determine if the relative movement between the target and the position sensor is within a predefined range (as described in paragraph 0042).
Regarding claim 2, Eggert teaches (figs. 1-8) that the controller is further configured, in use, to: in response to determining the relative movement between the target and the position sensor to be outside the predefined range (predetermined expected time), send a signal to the barrier system to stop movement of the barrier (paragraph 0042).
Regarding claim 3, Eggert teaches (figs. 1-8) that the one or more signal characteristics and the one or more predetermined signal characteristics comprise a time interval (paragraph 0042).
Regarding claim 4, Eggert teaches (figs. 1-8) that the predefined range comprises a time interval (paragraph 0042).
Regarding claim 5, Eggert teaches (figs. 1-8) that the output signal from the position sensor (figs. 1 shows a plurality of these sensors, paragraph 0042 describes multiple “switches” (sensors)) comprises a sequence of signal pulses (because each sensor is configured to detect the presence or absence of a magnetic field, see paragraph 0024, if during movement of the barrier a sensor begins in a state of not detecting a magnetic field, moves to a state of detecting a magnetic field, and then returns to a state of detecting a magnetic field then a pulse will be sent. A sequence of signal pulses will be sent as there are multiple position sensors).
Regarding claim 6, Eggert teaches (figs. 1-8) that wherein the one or more signal characteristics (sent from the position sensors) and the one or more predetermined signal characteristics (as described in paragraph 0042) comprise a time interval between a signal pulse and a sequence start time (described in paragraph 0042, the expected time).
Regarding claim 7, Eggert teaches (figs. 1-8) that the position sensor (120) is configured (intended use) to output a sensor signal when the or each target (105) is within a detection range (when the magnet is within a detection range of the position sensor it sends a signal to the controller, which then compares this signal to an expected signal as described in paragraph 0042).
Regarding claim 8, Eggert teaches (figs. 1-8) that the position sensor (120) comprises a plurality of sensors (figs. 1 shows a plurality, paragraph 0042 describes multiple “switches” (sensors)), and wherein each of the plurality of sensors is configured to output a sensor signal when the or each target is within a detection range (when the magnet is within a detection range of the position sensors they send signals to the controller, which then compares these signals to an expected signal as described in paragraph 0042).
Regarding claim 9, Eggert teaches (figs. 1-8) that the plurality of sensors (the plurality of 120s as shown in fig. 1) are arranged, in use, on the guide track (150, shown in fig. 3), and, preferably wherein the plurality of sensors are arranged, in use, on the guide track at regular intervals (as shown in figs. 3 and 6 and described in paragraph 0035) in a direction of movement (direction along the length of the track) of the barrier (165).
Regarding claim 11, Eggert teaches (figs. 1-8) that the target (105) is a plurality of targets (fig. 1), and, preferably wherein the plurality of targets (the 105s) are arranged, in use, on the barrier (fig. 3) at regular intervals in a direction of movement (direction along the length of the track) of the barrier (165).
Regarding claim 13, Eggert teaches (figs. 1-8) that the target (105) comprises a magnet (paragraph 0024), and the position sensor (120) is or comprises a magnetic field sensor (paragraph 0024). 
Regarding claim 16, Eggert teaches (figs. 1-8) that the position sensor (120) is housed in a sensor housing (the position sensor is considered part of the circuit board per fig. 6, housing is described in paragraph 0037), and optionally wherein the target (105) is housed in a target housing (formed between 117 and 118, shown in fig. 3).
Regarding claim 17, Eggert teaches (figs. 1-8) a movable barrier system (as shown in fig. 8) comprising: the barrier (165) movable between an open position and a closed position along a guide track  (150, paragraph 0025 lines 4-8); and the safety device (100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eggert (US 20140110064) in view of Lesser (US20110049339).
 Regarding claim 15, Eggert does not teach that the target comprises a light emitting device, and the position sensor is or comprises a photodetector.
Lesser teaches (figs. 1-5) a safety device (10) for a movable barrier system (shown in fig. 1) with a target comprises a light emitting device (paragraph 0018 lines 4-7), and a separate position sensor comprises a photodetector (they are separate units per paragraph 0018 lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eggert with the teachings of Lesser so that the target comprises a light emitting device, and the position sensor comprises a photodetector. This alteration provides the predictable and expected results of a more precise safety mechanism that is safer for a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./
Examiner, Art Unit 3634                                                                                                                                                                                         
/ABE MASSAD/Examiner, Art Unit 3634